DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-9 are pending.  Claims 1, 6 and 8 are independent.

3.	The IDS submitted on 5/11/2020 has been considered.

Allowable Subject Matter

4.	Claims 1-9 are allowed.  The closest prior art Terwilliger (US PG Pub. 2014/0115708) discloses a system for analyzing secondary information captured with an image of a two-dimensional barcode to perform a function and Aggarwal (US PG Pub. 2012/0158922) discloses techniques for providing users of computing devices the ability to connect to a network using a computer-generated image.  The prior art made of record, either in singular or in combination, does not teach or fairly suggest the combination of elements as recited in independent claim 1:
scanning a graphical code to acquire graphical code information carried in the graphical code, 5the graphical code information comprises encryption information acquired by encrypting an identifier of configuration information of an extended information and a preset identifier for identifying that the encryption information for implementing the extended information; wherein the configuration information is input by a user on a server; and 
receiving modified configuration information returned, according 20to the identifier without updating the graphical code, by the server, in a case that the configuration information of the extended information is modified at the server; 

the combination of elements as recited in independent claim 6:
to scan a graphical code to 15acquire graphical code information carried in the graphical code; wherein the graphical code information comprises encryption information acquired by encrypting an identifier of configuration information of an extended information and a preset identifier for identifying that the encryption information for implementing the extended information is included in the graphical code information;  
20wherein the configuration information is input by a user on the server; 
decrypt the encryption information to acquire the configuration information of the extended information which comprises: 30receiving the configuration information returned, according to the identifier, by the 26Continuation Application of U.S. Patent Application No. 15/362,479 server which further comprises: receiving modified configuration information returned, according to the identifier without updating the graphical code, by the server, in a case that the configuration information of the extended information is modified at the server;

and the combination of elements as recited in independent claim 8:
receive configuration information, input by a user, of an extended information; 
generate graphical code information comprising encryption information acquired by encrypting an identifier of the configuration information of the extended information to generate a graphical code;
20








update the configuration information corresponding to the identifier in a case that said configuration information is modified by the user;  
30wherein in a subsequent graphical code scanning after the configuration information is updated, 27Continuation Application of U.S. Patent Application No. 15/362,479 the server is further configured to: 
receive the identifier sent by the user terminal; 
acquire, according to the identifier, modified configuration information of the extended information based on the identifier; and  
5send the modified configuration information to the user terminal; and 
the user terminal is configured to: 
scan the graphical code to acquire the encryption information; 
decrypt the encryption information to acquire the configuration information; 
implement the extended information by using the configuration information;  
10identify, according to the preset identifier, the encryption information in the graphical code information; 
decrypt the encryption information to acquire the identifier of the configuration information; 
send the identifier to the server; and 
receive the modified configuration information returned by the server.

5.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433